United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                   No. 99-1847
                                  ___________

VICTOR L. ODOM,                         *
                                        *
      Plaintiff - Appellant,            *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
ST. LOUIS COMMUNITY                     * Eastern District of Missouri.
COLLEGE ; JUNIOR                        * [UNPUBLISHED]
COLLEGE DISTRICT OF ST.                 *
LOUIS, MISSOURI, of St. Louis           *
County, MO., d/b/a St. Louis            *
Community College at                    *
FLORISSANT                              *
VALLEY                                  *
                                        *
      Defendants - Appellees.           *

                                  ____________

                           Submitted: December 14, 1999
                               Filed: January 12, 2000
                                  ____________

    Before RICHARD S. ARNOLD and HANSEN, Circuit Judges, and
MELLOY,1 District Judge.
                          ___________



      1
      The Honorable Michael J. Melloy, United States District Judge for the
Northern District of Iowa, sitting by designation.
PER CURIAM.


       Victor L. Odom commenced this action under Title VII and the Missouri
Human Rights Act, Mo. Rev. Stat. § 213.010 et seq., (“MHRA”) against his former
employer, Defendant St. Louis Community College, the Junior College District of
St. Louis County, Missouri (“the Community College”). Odom alleges that he was
subject to a hostile work environment and that the Community College retaliated
against him because he complained of several incidents of sexual harassment.


       The district court2 granted summary judgment in favor of the Community
College on the hostile work environment claims under Title VII and the MHRA, and
also the retaliation claim under Title VII. The district court denied summary
judgment on the retaliation claim under the MHRA because “the MHRA defines
retaliatory action much more broadly than Title VII.” Nonetheless, the district court
declined to exercise supplemental jurisdiction on the remaining retaliation claim, and
dismissed the case without prejudice. The district court’s dismissal effectively
enables Odom to file the action in the state courts.


       After a careful review of the record and the parties’ briefs, we conclude that
the judgment of the district court is correct for the reasons set forth in its order.
Accordingly, we affirm the judgment of the district court. See 8th Cir. 47B.




       2
       The Honorable Stephen N. Limbaugh, Senior United States District Court
Judge for the Eastern District of Missouri.
                                            2
A true copy.


  Attest:


            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           3